Case: 21-1906   Document: 39     Page: 1   Filed: 03/15/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

         REPIFI VENDOR LOGISTICS, INC.,
                 Plaintiff-Appellant

                            v.

    INTELLICENTRICS, INC., INTELLICENTRICS
            GLOBAL HOLDINGS LTD.,
               Defendants-Appellees
              ______________________

                       2021-1906
                 ______________________

    Appeal from the United States District Court for the
 Eastern District of Texas in No. 4:20-cv-00448-SDJ, Judge
 Sean D. Jordan.
                  ______________________

                 Decided: March 15, 2022
                 ______________________

     MICHAEL PATRICK HOGAN, Kratz & Barry LLP, Phila-
 delphia, PA, argued for plaintiff-appellant. Also repre-
 sented by R TOUHEY MYER, Wilmington, DE; GREGORY
 GRISSETT, Offit Kurman, Plymouth Meeting, PA; KEITH
 JAASMA, Ewing & Jones, PLLC, Houston, TX.

    CHASE COBERN, Munck Wilson Mandala, LLP, Dallas,
 TX, argued for defendants-appellees. Also represented by
 MICHAEL CRAIG WILSON.
Case: 21-1906     Document: 39     Page: 2      Filed: 03/15/2022




 2       REPIFI VENDOR LOGISTICS, INC.   v. INTELLICENTRICS, INC.



                   ______________________

     Before TARANTO, HUGHES, and STOLL, Circuit Judges.
 STOLL, Circuit Judge.
     Repifi Vendor Logistics, Inc. appeals from the United
 States District Court for the Eastern District of Texas’s
 judgment dismissing Repifi’s complaint for failure to state
 a claim upon which relief can be granted. Because we agree
 with the district court’s conclusion that the asserted claims
 of U.S. Patent No. 10,304,268 are ineligible under
 35 U.S.C. § 101, we affirm.
                         BACKGROUND
     The parties agree that the claimed invention relates to
 the field of managing visitor access to access-controlled en-
 vironments like hospitals, health care facilities, office
 buildings, and the like. See ’268 patent col. 1 ll. 1–13. Con-
 ventional methods for managing visitor access involved
 manned reception desks at which a receptionist could ver-
 ify a visitor’s identity and issue a temporary, limited-use
 paper identification badge. The claimed method automates
 this credentialing process. Claim 1 is representative and
 recites:
      1. A method for credentialing visitors to an access-
      controlled environment by an access administrator,
      comprising the steps of:
      (a) providing a smart-phone based credentialing
      platform having global positioning system (GPS)
      capability;
      (b) providing an electronic badge having a display
      having electronically controlled and changeable in-
      dicia thereon, the badge adapted communicate
      with a smart-phone;
Case: 21-1906    Document: 39        Page: 3    Filed: 03/15/2022




 REPIFI VENDOR LOGISTICS, INC.   v. INTELLICENTRICS, INC.     3



     (c) enrolling a visitor into the credentialing plat-
     form by entering visitor information based on re-
     quirements of the administrator;
     (d) approving, by the administrator, that the re-
     quirements of the step of enrolling are met;
     (e) requesting, by the visitor, at least one location
     for which access is desired and submitting the at
     least one location to the administrator via the cre-
     dentialing platform, said location having a pre-de-
     fined area;
     (f) approving, by the administrator, the request for
     access at the at least one location;
     (g) checking in on the smart-phone, by the visitor,
     via the credentialing platform, to establish check-
     in data including check-in time and date by the vis-
     itor, wherein the check-in data is recorded by the
     credentialing platform;
     (h) communicating between the smart-phone and
     the electronic badge, indicia data for forming a dis-
     play image on the display on the electronic badge;
     (i) displaying on the badge display indicia showing
     access by the visitor is authorized to the location
     during the specific time interval;
     (j) recording, by the credentialing platform, geo-lo-
     cation data of the visitor during the visitor's pres-
     ence in the pre-defined area;
     (k) checking out of the system when the visitor de-
     parts the pre-defined area of the at least one loca-
     tion, establishing check-out data, including check-
     out time and date and geo-location;
     (l) recording, by the credentialing platform, the
     check-in data, the geo-location data and the check-
     out data of the visitor; and
Case: 21-1906       Document: 39     Page: 4    Filed: 03/15/2022




 4       REPIFI VENDOR LOGISTICS, INC.   v. INTELLICENTRICS, INC.



     (m) removing from the badge display, the indicia
     showing access by the visitor is authorized.
 Id. at col. 6 l. 54–col. 7 l. 29.
     Repifi sued IntelliCentrics, Inc. and IntelliCentrics
 Global Holdings, Ltd. for infringement of the ’268 patent.
 IntelliCentrics moved for dismissal under Federal Rule of
 Civil Procedure 12(b)(6), arguing that the asserted claims
 are patent ineligible under 35 U.S.C. § 101. The district
 court agreed and dismissed the case without prejudice.
 Repifi Vendor Logistics, Inc. v. IntelliCentrics, Inc., No.
 4:20-cv-448-SDJ, 2021 WL 1196271 (E.D. Tex. Mar. 30,
 2021) (Eligibility Op.).
     Repifi appeals. We have jurisdiction under 28 U.S.C.
 § 1295(a)(1).
                            DISCUSSION
     We apply the law of the regional circuit when reviewing
 a district court’s dismissal for failure to state a claim under
 Rule 12(b)(6). XY, LLC v. Trans Ova Genetics, LC,
 968 F.3d 1323, 1329 (Fed. Cir. 2020). The Fifth Circuit re-
 views such dismissals de novo, accepting all factual allega-
 tions in the complaint as true and viewing those facts in
 the light most favorable to the non-moving party. Meador
 v. Apple, Inc., 911 F.3d 260, 264 (5th Cir. 2018).
     Patent eligibility under 35 U.S.C. § 101 is a question of
 law based on underlying findings of fact. See Aatrix Soft-
 ware, Inc. v. Green Shades Software, Inc., 882 F.3d 1121,
 1125 (Fed. Cir. 2018); Berkheimer v. HP Inc., 881 F.3d
 1360, 1365 (Fed. Cir. 2018). We review the ultimate deter-
 mination that a claim is directed to ineligible subject mat-
 ter de novo. Berkheimer, 881 F.3d at 1365.
     In Alice, the Supreme Court set out a two-step test for
 determining patent eligibility. Alice Corp. Pty. v. CLS
 Bank Int’l., 573 U.S. 208 (2014). At step one, we consider
 whether the claims are directed to an ineligible concept.
Case: 21-1906     Document: 39       Page: 5    Filed: 03/15/2022




 REPIFI VENDOR LOGISTICS, INC.   v. INTELLICENTRICS, INC.     5



 Id. at 217. If the claims are directed to a patent-ineligible
 concept, we proceed to step two and consider “the elements
 of each claim both individually and ‘as an ordered combi-
 nation’ to determine whether the additional elements
 ‘transform the nature of the claim’ into a patent-eligible ap-
 plication.” Id. (quoting Mayo Collaborative Servs. v. Pro-
 metheus Lab’ys, Inc., 566 U.S. 66, 78–79 (2012)).
      Beginning with Alice step one, the district court deter-
 mined that claim 1 of the ’268 patent is directed to “the ab-
 stract idea of credentialing visitors and checking them in
 and out of an access-controlled environment.” Eligibility
 Op., 2021 WL 1196271, at *5; see also ’268 patent col. 1
 ll. 56–58. We agree. As the district court correctly stated,
 credentialling processes are a well-established business
 practice, a method for organizing human activity, and an
 abstract idea. Repifi argues that the claimed method is a
 technological solution, providing “improved visitor docu-
 mentation compliance, obviating the need for unreliable
 hardware upon entry, and obviating the need for manned
 reception desks,” in addition to providing unclaimed “im-
 provements to computer operation.” Appellant’s Br. 32–33.
 But as the district court explained, the automation of the
 credentialling process using “existing technology such as
 smart phones and electronic badges . . . does not save
 claim 1 from targeting an abstract concept.” Eligibility
 Op., 2021 WL 1196271, at *5. Rather, in this case, the au-
 tomation of this conventional human process to make it
 more efficient is itself an abstract idea. Id. We thus agree
 with the district court’s determination that the asserted
 claims are directed to an abstract idea.
     Next, we turn to Alice step two, which requires deter-
 mining whether an element, or a combination of elements,
 in the claim contains an inventive concept sufficient to
 transform the claimed abstract idea into a patent-eligible
 application of that abstract idea. Alice, 573 U.S. at 217–18.
 Repifi argues on appeal, as it did before the district court,
 that the claimed method’s use of an electronic badge with
Case: 21-1906     Document: 39      Page: 6    Filed: 03/15/2022




 6      REPIFI VENDOR LOGISTICS, INC.   v. INTELLICENTRICS, INC.



 a display that changes in real time is an inventive concept.
 Like the district court, we disagree.
     As the district court accurately explained, the ’268 pa-
 tent specification acknowledges that an electronic badge is
 a well-known device that can, for example, be implemented
 using a “commercially available smart card.” Eligibility
 Op., 2021 WL 1196271, at *8. According to the ’268 patent,
 such off-the-shelf devices already had “rewriteable dis-
 play[s]” and the functionality to “facilitate communication”
 with smartphones. Id.; see also ’268 patent col. 5 ll. 44–67.
 Indeed, none of the claim limitations are directed to im-
 provements that enable the badge to change its display in
 real time or communicate with a smart phone. Instead, the
 claims merely recite the use of conventional abilities of a
 conventional electronic badge. Eligibility Op., 2021 WL
 1196271, at *8 (The claims “simply claim the use of an elec-
 tronic badge that can perform these functions.”).
      In addition, we agree with the district court that the
 ordered combination of the claim limitations also does not
 supply an adequate inventive concept. Id. at *9 The ’268
 patent specification states that the claimed ordered combi-
 nation “improves the operation of a computer device” by
 providing “increased processing speed and efficiency” and
 by removing the need for a printer. ’268 patent col. 6 ll. 34–
 47. Even accepting these factual statements in the specifi-
 cation as true and drawing all reasonable inferences in fa-
 vor of Repifi as the non-movant, we agree with the district
 court that these advantages and improvements identified
 in the specification “all stem from the automation of a his-
 torically human process” and cannot save the claims at Al-
 ice step two. Eligibility Op., 2021 WL 1196271, at *9. As
 the district court correctly explained, both Supreme Court
 precedent and our court’s precedent make clear that auto-
 mation of a long-standing human process cannot be the in-
 ventive concept because such automation is itself an
 abstract idea. Id. at *9; see, e.g., ChargePoint, Inc. v. Sema-
 Connect, Inc., 920 F.3d 759, 774 (Fed. Cir. 2019) (“[A]
Case: 21-1906    Document: 39        Page: 7    Filed: 03/15/2022




 REPIFI VENDOR LOGISTICS, INC.   v. INTELLICENTRICS, INC.     7



 claimed invention’s use of the ineligible concept to which it
 is directed cannot supply the inventive concept that ren-
 ders the invention significantly more than that ineligible
 concept.” (quotation omitted)).
                        CONCLUSION
      We have considered Repifi’s remaining arguments and
 find them unpersuasive.       Because the district court
 properly dismissed the case for failure to state a claim, we
 affirm.
                        AFFIRMED